8

UitT

"'-'nst time ttf-N

l_'ll_\'| l | w

.'\-1_1'1`.'

mm ne Report Datc: Novetnbcr 13, 201
th lr»t
United States District Court HLEDWHE
u.s. DisTRrCT CO
for the Er\sn-:an etsi aicr or
Nnv 1 t t 3
Eastern Distriet of Washington SH`N r r-l_MWOY L_;.l\__|<r
-a-#z_*§r
Petition for Warrant or Summons for Offender Under Supervision “POKFH ll
Narne of Of`fendcr: Anthony Daniel Ramil Casc Numbcr: 0980 2115CR00008-WFN-l
Address of Off`ender:

Narne of Sentencing Judicial Ofticer: The Honorable th. Frcnn'ning Nielscn, Scnior U.S. District Judge

Date of Original Sentence: .lune 21, 2016 Revocation Sentence: Marclt 16, 201?

Original Oft`cnse:

Original Sentence:

Revocation
Sentence:

Asst. U.S. Attorney:

Det`ense Attorney:

Passin`t,I Counterfeit Currency, 18 U.S.C. § 472

Prison - 366 days Type of Supervision: Supervised Rclcasc
TSR ~ 36 months

Prison - 3 months
TSR ~ 33 months

Jatnes Goc|<e Datc Supervision Commenced: May 19, 2017

Roger Pcvcn Date Supervision Expires: June 6, 2020

 

PETITIONING THE COURT

'l`o issue a warrant and to incorporate the violation(s} contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 03)'1 51’20 l 8, 03!29)'201 8 and 04!03£2013.

T|te probation officer believes that the offender has violated the following condition(s) of supervision:

Violation Nuntber

8

Naturc of Noncompliance

Standard Condition # 2: After initially reporting to the probation oftice. you will receive
instructions from the court or probation officer about how and \vltcn you must report to the
probation officcr, and you must report to the probation officers as instructed

Standard Condition # 131 You must follow the instructions ofthe probation officer related
to the conditions of supervision

Supportinp, Evidence: On November ‘F, 2018, Anthony Ralnil was directed by the
undersigned officer to report to the U.S. Probation Office on Noventber 8, 2018, by 10 AM.
To date, Mr. Ramil has failed to report to the U.S. Probation Office as directed.

On May 22, 201';’, Mr. Anthony Rai'nil signed his conditions of supervision relative to
2115CR00008-WFN-1, indicating he understood all Conditions as ordered by the Court.
Specilically. Mr. Ramil was made aware by his U.S. probation officer he must report to the
probation officer as instructed, and follow tlte instructions oflltc probation officer related
to the conditions of supervision

ProblZC

Re: Ramil, Anthony Daniel
November 13, 2018

Page 2

9 Special Condition # 5: You must undergo a substance abuse evaluation and, if indicated by
a licensed/certified treatment provider, enter into and successfully complete an approved
substance abuse treatment program, which could include inpatient treatment and aftercare
upon further order of the court. You must contribute to the cost of treatment according to
your ability to pay. You must allow full reciprocal disclosure between the supervising officer
and treatment provider.

Supporting Evidence: Anthony Ramil failed to attend his scheduled outpatient groups at
Pioneer Counseling Center on November 5, 7, and 9, 2018.

On May 22, 2017, Mr. Anthony Ramil signed his conditions of supervision relative to
2:15CR00008-WFN-1, indicating he understood all conditions as ordered by the Court.
Specitically, Mr. Ramil was made aware by his U.S. probation officer that he undergo a
substance abuse evaluation and, if indicated by a licensed/certified treatment provider, enter
into and successfully complete an approved substance abuse treatment program.

10 Sgecia| Condition # 7: You must abstain from the use of illegal controlled substances, and
must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
no more than 6 tests per month, in order to confirm continued abstinence from these
substances

Suggorting Evidence: Anthony Ramil failed to report for urinalysis testing at Pioneer
Counseling Services as directed on November 6, 2018. Additionally, on November 7, 2018,
he provided a urinalysis at Pioneer Counseling Services that tested positive for marij uana.
He admitted at that time to consuming marijuana on or about November 6, 2018.

On May 22, 2017, Mr. Anthony Ramil signed his conditions of supervision relative to
2:15CR00008-WFN-l, indicating he understood all conditions as ordered by the Court.
Speciftcally, Mr. Ramil was made aware by his U.S. probation officer that he must abstain
from the use of illegal controlled substances, and must submit to urinalysis and sweat patch
testing, as directed by the supervising oft'tcer.

The U.S. Probation Office respectful ly recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a warrant.

I declare under penalty of perjury that the foregoing is true and correct.
Executed on: November 13, 2018

s/ Richard Law

 

 

Richard Law
U.S. Probation Offlcer

 

Prob12C

Re: Ramil, Anthony Daniel
November 13, 2018

Page 3

THE COURT ORDERS

[ ] No Action

[)<] The Issuance of a Warrant

[ ] The Issuance of a Summons

[t(] The incorporation of the violation(s) contained in this
petition with the other violations pending before the
Court.

[ ] Defendant to appear before the Judge assigned to the
case.

[)<] Defendant to appear before the Magistrate Judge.

[ ] Other

2 2 lie Z/`

 

Signature of Judicial Oft'lcer

Date

///(+ //zt7

